Citation Nr: 1748228	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1978 to June 1978, with additional service in the Army National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in St. Louis, Missouri and Houston, Texas. 

In June 2015, April 2016, December 2016, May 2017, and August 2017 the Board remanded the appeal for additional evidentiary development. 

The Veteran was also afforded a hearing in July 2011 before a Decision Review Officer (DRO).  The report has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative medical evidence of record does not reveal that the Veteran's left knee disability was caused by or incurred in military service.

2.  The probative medical evidence of record does not reveal that the Veteran's right knee disability was caused by or incurred in military service.

3.  The probative medical evidence of record does not reveal that the Veteran's neck disability was caused by or incurred in military service.

4.  The probative medical evidence of record does not reveal that the Veteran's lower back disability was caused by or incurred in military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), held that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his currently diagnosed bilateral knees, neck, and lower back disabilities are all the result of military service.  In this regard, the Veteran has testified that he was injured during basic training in 1978, at which time he received treatment and was put on profile.  In addition to his statements, the Veteran has submitted photographs which appear to show him on ACDUTRA with crutches.

A review of the Veteran's service treatment records shows none with any discussion of complaints, injury, or treatment for the Veteran's bilateral knees, neck, or lower back.  The Veteran's January 1978 enlistment examination and May 1978 separation examination both revealed normal findings with no discussion of any disabilities of the bilateral knees, neck, or lower back.  

A review of the Veteran's post-service outpatient treatment records (which begin many years after service) reveals that he has received treatment for and been diagnosed with disabilities of the bilateral knees, neck, and lower back, and has continued to receive treatment to present.  Outpatient treatment records further reveal that the Veteran sustained a neck injury in 2004 due to a motor vehicle accident.  Since 2008, treatment records have revealed that the Veteran has been variously diagnosed with lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, cervical spinal stenosis, right knee strain, left knee meniscal tear, bilateral knee osteoarthritis, and bilateral patellofemoral pain syndrome.  These do not relate a history of difficulties going back to military service.  

In support of his claim, the Veteran submitted a letter from Dr. J.M.E. of the McAllen, Texas VA Outpatient Clinic dated May 2012, which states, "This letter serves to respectfully inform you that [the Veteran] is currently under my care and is requesting this letter of support for claim for bilateral knee and neck injuries.  It is my opinion as this Veteran's physician that it is as likely as not that [the Veteran's] current Bilateral Knee conditions and neck injuries had onset while he was serving in the military under his MOS as an Infantryman."  The letter does not indicate that Dr. J.M.E. had access to or reviewed the Veteran's claims file in rendering her opinion, nor did Dr. J.M.E. provide a rationale for her opinion.  She did not refer to his complete medical history.  For instance, she did not refer to the 2004 motor vehicle accident in which the Veteran sustained a neck injury.

The Veteran was provided with a VA examination in October 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, cervical spinal stenosis, right knee strain, left knee meniscal tear, bilateral knee osteoarthritis, and bilateral patellofemoral pain syndrome.  The VA examiner opined that the claimed disabilities were less likely than not related to the reported in-service injury.  The VA examiner went on to confuse the matter, however, when she commented: "While I do not doubt the events and complaints made by the Veteran, and one must consider the physical demands required during service . . . I am not able to say with more than 50% certainty (emphasis added) that a correlation exists between service activities/events and present findings due to lacking documentation."

The Veteran was provided with an addendum opinion to the October 2015 VA examination in May 2016.  The VA examiner stated that she had not changed her original opinion, and, after noting that there was evidence of "a somatization disorder or exaggerated complaints" which made it "more difficult to ascertain the claim of a serious injury during basic training or service," opined that she "was not able to ascertain with greater than 50% probability a service related connection for back, knee, or neck complaints due to lack of supporting documentation of injury and treatment."  (Thus, she still appears to have confused the important distinction between "less likely than not" and "greater than 50% probability.")  

The Veteran was provided with an additional VA examination in December 2016.  The VA examiner opined that the Veteran's lower back, bilateral knees, and neck disabilities were less likely than not caused by or incurred in military service.  In support, the VA examiner provided that there is no documentation in the Veteran's service treatment records attesting to complaints of any back, knee, or neck problems.  Furthermore, the Veteran's current presentations of these disabilities, which include arthritis for all of the aforementioned disabilities, did not begin until many years after service and are indicative of the normal aging process of wear and tear.

The Veteran was provided with an addendum opinion to the December 2016 VA examination in July 2017.  The VA examiner opined that it was less likely than not that the Veteran's lower back, bilateral knees, and neck disabilities were caused by or incurred in military service.  In support, the examiner provided that the Veteran's service treatment records did not corroborate the Veteran's contentions, despite consideration of his statements and the photograph of him on crutches during basic training.  The VA examiner explained that, had the Veteran actually sustained injuries during training, there would be objective evidence of such, to include on the Veteran's exit examination.  However, the Veteran has no documented treatment for these conditions until decades later.  The VA examiner also considered whether the Veteran's disabilities had been aggravated during military service, but found that there was no indication that disabilities pre-dated military service.  
Additionally, it was considered whether the Veteran's 2004 motor vehicle accident had aggravated any pre-existing injuries from military service, but the VA examiner found that there was no evidentiary basis of any disabilities prior to the 2004 motor vehicle accident.  Rather, the VA examiner noted that the Veteran's post-service career as a laborer on oil rigs as well as natural wear and tear of aging were the most likely causes.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for lower back, bilateral knees, and neck disabilities, so the appeal must be denied.

The evidence plainly shows that there is a current disability for VA purposes.  These are not shown until many years post service, and the Veteran is not shown to have the competence to diagnose them.  Therefore, as not present to a degree of 10 percent or more within the first post service year, any chronic disability as so defined under 38 C.F.R. § 3.309  may not be presumed to have been incurred in service.  

As to direct service connection, the most favorable evidence is the May 2012 statement from Dr. J.M.E. who simply makes the assertion of an onset of the disabilities in service, without explanation.  

The remaining pertinent medical opinions (4) are essentially against the claim.  It must be acknowledged the October 2015 examiner appears to confuse the legal criteria for establishing service connection, but a fair reading of her opinion makes it clear she is not of the view the Veteran's claimed disabilities were incurred from in-service injuries.  The remaining opinions likewise are against the claim, noting the service treatment records do  not show the presence of relevant complaints, symptoms or diagnoses and offer a reasonable non-service related explanation for the presence of the disabilities; the Veteran's post service career and aging process.  These are informed opinions from competent sources, and thus are probative.  

For his part, the Veteran contends his disabilities are from in-service injuries.  As mentioned, he is not shown to be medically trained, and therefore, his opinion in this regard is not probative.  Likewise, although he asserts he sustained injuries in service, this is not seen in any service treatment record, the purpose of which is to document such things.  He is shown as healthy at service separation.  Moreover, the photographs submitted simply depict the veteran with crutches, nothing more.  One even reveals his legs which show no bandages or abrasions.  Thus, they could as easily depict the Veteran playing with someone's crutches.  As to the collar tag, which the Veteran contends represents a sick call assignment, he has not established any foundation for his knowledge of that fact to accept his description.  Regardless, the adverse medical opinions considered the Veteran's statements and photographs, and nevertheless concluded it was unlikely the Veteran's claimed disabilities were incurred in service.  

Here, the most probative evidence consists of the VA examiner's opinions described above, which as they are adverse, leaves the greater weight of the evidence against the claims.  

Lastly, it appears that the Veteran has also alleged a theory of aggravation.  However, this would require the disabilities to have existed prior to service, and then increase in severity during service.  With the reports of service entrance and separation examinations present in the record, both of which fail to mention the presence of any relevant abnormalities, the only reasonable conclusion is that were there any pre-service disability, it did not undergo an increase in severity during the Veteran's 3 months of service.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a lower back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


